Citation Nr: 0732958	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to March 
1987 and from March 1993 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO, in part, granted service 
connection for low back disability and assigned an initial 
evaluation of 20 percent, effective May 1, 2004.  
Jurisdiction of the claims files currently resides with the 
Nashville, Tennessee RO.

By a December 2005 rating action, the RO increased the rating 
assigned to the low back disability to 40 percent, effective 
May 1, 2004.

In July 2007, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at the Nashville, Tennessee RO.  A 
copy of the hearing transcript has been associated with the 
claims files.  At the hearing, the veteran waived RO initial 
consideration of private treatment records submitted in 
support of his claim. Therefore, the Board will consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2007).

The veteran testified that he was unemployable because of his 
low back disability.  (Transcript (T.) at page (pg. ) 6). 
Where a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The 
Board finds that the record raises an inferred claim for a 
total rating based on individual unemployability (TDIU), 
which is referred to the RO for initial adjudication.


FINDING OF FACT

Throughout the entire appeal period, the service-connected 
low back disability has been manifested by limitation of 
forward flexion to less than 30 degrees considering 
functional factors without ankylosis but with moderately 
severe incomplete paralysis of the sciatic nerve on the right 
side. 


CONCLUSION OF LAW

The criteria for a 70 percent combined rating of the service-
connected low back disability since May 1, 2004 have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124(a), 
Diagnostic Codes 5293 and 8520 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

This appeal arises from a disagreement with an initial rating 
following the RO's grant of service connection for low back 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated, any deficiency in the 
VCAA notice is not prejudicial and further VCAA notice is 
generally not required.  Dunlap v. Nicholson, 21 Vet App 112 
(2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  

The United States Court of Appeals for the Federal Circuit 
has also held that additional VCAA notice is not required 
when there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  No further VCAA notice was required once the RO 
awarded service connection for low back disability in August 
2004.  In any event, by a March 2007 letter, the RO provided 
the veteran notice on the effective date and rating elements 
as required by Dingess.  

Regarding VA's duty to assist the appellant with his initial 
evaluation claim, service medical record, post-service VA and 
private examination and clinical treatment reports, and 
statements, prepared by the veteran, along with hearing 
testimony provided by the appellant and his spouse, have been 
associated with the claims files.  

In January 2007, the veteran failed to report for a VA 
examination scheduled in conjunction with his instant claim.  
The veteran did not provide good cause for his failure to 
report.  In a June 2007 supplemental statement of the case 
(SSOC) the RO pointed out that veteran had failed to provide 
good cause for missing the scheduled VA examination.  Neither 
the veteran nor his representative have argued that the 
appellant failed to receive notification of the January 2007 
VA examination or that the current evidence of record is 
insufficient to rate the service-connected low back 
disability.  

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another. Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a).  As a result, the 
consequence of the veteran's failure without good cause to 
report for the January 2007 VA examination is that his low 
back disability must be rated on the basis of the evidence of 
record. 38 C.F.R. § 3.655(b) (2007).

While VA has a duty to assist the veteran in development of 
his claim, the veteran has a duty to cooperate with VA. Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). A claimant's duty 
to cooperate with VA's efforts to develop the claim includes 
reporting for a medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concludes that VA has no remaining duty under the VCAA to 
provide a medical examination in conjunction with his initial 
evaluation claim on appeal.

II.  Relevant Laws and Regulations

Initial Evaluation Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2007).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]compensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court later held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Spine rating criteria

The RO has assigned an initial 40 percent rating to the 
service-connected low back disability pursuant to Diagnostic 
Code 5243, the code for rating intervertebral disc disease.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (Aug. 
27, 2003).  As service connection did not become effective 
until after these changes, only the revised criteria are 
applicable to his claim. 

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the general rating formula for 
diseases and injuries of the spine.

The pertinent criteria for rating the veteran's low back 
disability in accordance with the General Rating Formula for 
Diseases and Injuries of the Spine as follows:

A100 percent scheduler evaluation is 
assigned if there is unfavorable 
ankylosis of the entire spine.  

A 50 percent rating is assigned if there 
is unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 40 percent rating is assigned if 
forward flexion of the thoracolumbar 
spine 30 degrees or less; or there is 
favorable ankylosis of the entire 
thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

There are separate rating criteria for evaluating 
intervertebral disc syndrome under the new rating criteria, 
effective September 26, 2003.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Id.

Under the Diagnostic Code 5243, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks, during the 
past 12 months. A maximum, 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.

The notes following revised Diagnostic Codes 5243 defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  Id.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

III.  Analysis

The veteran's disability does not meet or approximate the 
criteria for a rating in excess of 60 percent under the 
formula for rating intervertebral disc disease, because, 
while he testified that once or twice a month he had to 
retire to his bed for a couple of days because of back pain, 
there is no evidence of physician prescribed bed rest.  
Indeed, when evaluated by VA in November 2005, the veteran 
specifically stated that no physician had prescribed bed rest 
for his low back.  

A rating higher than 40 percent for orthopedic manifestations 
is not warranted because a higher evaluation would require 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
When evaluated by VA in July 2004 and November 2005, the 
veteran had forward flexion of the lumbar spine to 40 degrees 
with pain and 25 degrees, respectively.  Thus, the veteran 
had range of motion of the lumbar spine, albeit limited; no 
evidence of ankylosis was demonstrated.  

As a 40 percent rating is the maximum evaluation allowed for 
limitation of motion of the lumbar spine, and a higher rating 
requires ankylosis, 38 C.F.R. §§ 4.40 and 4.45 (2007) are not 
applicable.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).
Thus, the criteria for a 60 percent disability for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months have not been met. 
38 C.F.R. § 4.71a, Diagnostic Code 5243.

Rating the disability on the basis of its orthopedic and 
neurologic manifestations under the last version of 
Diagnostic Code 5293, he would be entitled to a 40 percent 
rating for the orthopedic manifestations based on limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Neurologic disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function. 38 
C.F.R. §§ 4.120-4.124a (2007).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2007).

The neurological impairment arising from the veteran's 
service-connected low back disability may be evaluated under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve.  Under Diagnostic Code 8520, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2007).

In this case, a November 2004 VA examination report revealed 
that the veteran's sensation to sharp and dull stimuli was 
reduced on the right side.  A straight leg raise test was to 
40 degrees with increased pain in the lumbar spine with both 
movements.  Deep tendon reflects were 1+/4, bilaterally.  A 
Waddells' sign was slightly positive.  A December 2005 VA 
electromyography study of the right lower extremity revealed 
normal muscle strength.  A straight leg test was negative.  A 
June 2007 private medical report, however, indicated that the 
veteran had lumbar radiculopathy for which he underwent left-
sided transforaminal lumbar epidural steroid injections at L2 
and L4.  

Under 38 C.F.R. § 4.123, the veteran would be entitled to, at 
most, the rating for severe incomplete paralysis.  He does 
not, however, have atrophy as is required for the severe 
rating under Diagnostic Code 8520.  Therefore, it warrants an 
evaluation of 40 percent on the basis of moderately severe 
incomplete paralysis.  This finding would warrant separate 
ratings of 40 percent for the sciatic radiculopathy, under 
Diagnostic Code 8520.  Id.  

At his hearing the veteran denied neurologic symptomatology 
in the right lower extremity and the treatment records 
confirm that the neurologic disability is confined to the 
left side.  Hence an additional evaluation for neurologic 
disability on the right is not warranted.

Combining the 40 percent rating for orthopedic disability 
with the 40 percent rating for neurologic impairment under 38 
C.F.R. § 4.25, yields an evaluation of 70 percent since the 
award of service connection, i.e., May 1, 2004.

While the veteran reported having experienced urinary urgency 
a couple times a week when evaluated by VA in July 2005, he 
denied having any bowel or incontinence problems when seen at 
a VA clinic in December 2005 (see, VA examination and 
outpatient reports, dated in July and December 2005, 
respectively).  Subsequent private treatment records do not 
document any further bowel or bladder problems.  Thus, the 
medical evidence is to the effect that the veteran does not 
have any bladder impairment, a separate rating for bladder or 
bowel impairment is not warranted.  38 C.F.R. § 4.115a 
(2007).

IV.  Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

The back disability has not required any periods of 
hospitalization.  The veteran has maintained-in written 
statements and in testimony that his service-connected low 
back disability prevented him from maintaining employment.  
The record demonstrates that the veteran has not been 
employed since he was discharged from service in April 2004.

Neither VA nor the courts have defined the term "marked" as 
used in 38 C.F.R. § 3.321(b).  

Under current Social Security regulations, an individual has 
a "marked" limitation when the impairment "interferes 
seriously with [the] ability to independently initiate, 
sustain, or complete activities."20 C.F.R. §  
416.926a(3)(2)(i).  "'Marked' limitation ...means a limitation 
that is 'more than moderate' but 'less than extreme."  Id.  

The courts have interpreted "marked" disability in the 
Social Security context to mean a degree of limitation such 
as to seriously interfere with the ability to function 
independently, appropriately and effectively.  Cruse v. U.S. 
Dept. of Health & Human Services, 49 F.3d 614, 617 (10th Cir. 
1995) (discussing the term "marked" in the context of 
Social Security benefits) (20 C.F.R. § 404.1520a(b)).

The combined initial 70 percent rating awarded to the 
service-connected low back disability since May 1, 2004 is 
meant to compensate the veteran for serious impairment of 
earning capacity.  .  Compare 38 C.F.R. § 4.1118, Diagnostic 
Cod 8100 (2007) (assigning a maximum 50 percent disability 
rating for very frequent completely prostrating and prolonged 
migraine attacks productive of severe economic 
inadaptability); 38 C.F.R. § 4.132, Diagnostic Code 9210 
(1996) (providing a 70 percent rating for severe social and 
industrial impairment).
Assignment of an extraschedular rating is appropriate in 
exceptional or unusual cases where the schedular evaluations 
are found to be inadequate. 38 C.F.R. § 3.321.  Inasmuch as 
the veteran is being compensated at a rate that contemplates 
at least marked impairment, the schedular evaluation is not 
inadequate.

Overall, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met. 
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In reaching its decision, the Board has resolved reasonable 
doubt in the veteran's favor where applicable.  The 
preponderance of the evidence is against a finding that the 
disability approximates the criteria for evaluations higher 
than those granted in this decision.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 4.7, 4.21 (2007).


ORDER

A combined initial rating of 70 percent for low back 
disability is granted effective May 1, 2004.



____________________________________________
Mark D.Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


